Allowable Subject Matter
Claims 1-4, 6-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The instant invention features:
system and method comprising monitoring, by a translation table (TT) controller associated with a binary translation based (BT) processor, execution of a second code translated from a first code; and updating, based on a performance metric of the execution, an attribute value of a TT entry.
Referenced prior art include:
US 2012/0159193 (Spradlin) teaching opcode obfuscation system that varies the values of opcodes used by operating system or application code while the application is stored in memory, wherein the system puts application code through a translation process as the application code is loaded, so that the code sits in memory with an altered instruction set.
T. Ukezono and K. Tanaka, "Dynamic binary code translation for data prefetch optimization," 2008 13th Asia-Pacific Computer Systems Architecture Conference, 2008, pp. 1-8.

However, none of the prior art of record teaches or renders obvious the features, as recited in the claims, taken in light of the disclosure, specifically: 
the attribute value comprising at least one of: TT hit count attribute value representing a number of times that a mapping has been used to translate the first code to the second code; a loop attribute value indicating whether there are instruction loops in the first code; a dynamic execution count attribute value representing a number of instructions in the first code divided by a number of conditional branches in the first code; a gear level attribute value representing a number of rounds of optimization in translating the first code to the second code; or a prefetch attribute value indicating whether the TT entry is prefetched from a full list of mappings stored in memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136